--------------------------------------------------------------------------------

EXHIBIT 10.23
 

graphic [image2.jpg]    

 

    UBS Bank USA    
 Variable Credit Line Account Number:  (if applicable)
     
5V
  66301  
FG
     
 Fixed Credit Line Account Number: (if applicable)

     
5F
     
 
 
Credit Line Account Application and
    SS#/TIN 94-3031310 Agreement for Organizations and Businesses   HB    
Internal Use Only

 
For Internal Use Only
Variable Credit Line Account at UBS Bank USA
 
           
AXT INC
 
5V
 
66301
 
FG
Fixed Credit Line Account at UBS Bank USA
 
5F
                     



Collateral Account(s) at UBS Financial Services Inc.
Insert the information below for each UBS financial Services Inc. account to be
pledged to secure the Borrower's credit line.
Full Collateral (Securities) Account Title
Branch
Account Number
FA#
1) AXT INC
FG
09583
SM
2)
     
3)
     
4)
     
5)
     
6)
     



Credit Line Account
Select the type of credit line account:
þ Variable Credit Line Account
o Fixed Credit Line Account
o Both
It you do not indicate your preference you will be deemed to have
selected the "Both" option.
Account Ownership
Select the Organization/Business Structure;
       
graphic [image5.jpg]
þ Corporation
o Corp-Subchapter ‘S’
o Limited Liability Company (LLC)
 
 
o Fed Charter-Credit Union
o Foundation-not for profit
 
 
o Fed Charter-Trust Co.
o Govt Agency-Federal
 
o Limited Liability Partnership (LLP)
 
o Endowment-not for profit
 
o Govt Agency-Local Ent
Any changes or corrections
o Limited Liability-Limited
     Partnership (LLP)
 
o State Charter-S&L Bank
o State Charter-Saving Bank
 
o Govt Agency-State
to the information on this
o Sole Proprietorship
 
o State Charter-Comm Bank
   
application must be initiated
o Partnership-General
 
o State Charter-Trust Co.
   
by you.
o Partnership-Limited
 
o State Charter-Credit Union
     
o Associated
 
o State Charter-Indus Loan
     
o Partnership-Invest Club
 
o Fed Charter-Savings Assoc
     
o Invest Club Membership
 
o Fed Charter-Nat’l Bank
               

 
Borrower Information
This section should be completed by Organization/Business.
Borrower
Organization/Business Name
 
Location of Address
Organization/Business is (please complete each item that applies):
 
þ   Business - Primary
oOther ( please specify )
1) þ Incorporated
 
o Unincorporated
   
2) þ For Profit
 
o Not For Profit
 
Street Address (if a P.O. Box, complete the Additional Address information on
page 3 .): 4281 TECHNOLOGY DRIVE
Industry Group (e.g., Construction, Service, etc.):
               
City: FREMONT
State: CA
ZIP: 94538-6339
       
Business Telephone Number:
Is the Organization/Business publicly listed?
o No          þ Yes;    specify:
 
510.683.5900
       



NASDAQ-NMS
 
AXTI
 
Exchange (NYSE, AMEX, or NASDAQ)
Ticker Symbol
 

 
Place of Formation / Incorporation
 
þ USA (if formed/incorporated, specify State):
Deleware
 
o Other (specify)
   
TIN 94-303 1310
Date of Incorporation / Establishment:
   
March 21, 1997
 



 
 

--------------------------------------------------------------------------------

 
 

graphic [image2.jpg]      

 

     UBS Bank USA    
 Variable Credit Line Account Number:  (if applicable)
     
5V
  66301  
FG
     
 Fixed Credit Line Account Number: (if applicable)

 
   
5F
     
 
 
 
    SS#/TIN 94-3031310          
Internal Use Only

 
Borrower Financial and Ownership information
Annual Income:
 
Liquid Assets:
   
Is the Borrower an officer or member of the board of directors of UBS AG,
$2,000,000
 
$20,000,000
   
its subsidiaries or affiliates?*
Net Worth:
 
Fiscal Year End (Indicate month)
   
o Yes x No  If yes specify:
$40,000,000
 
December
               
Subsidiary or Affiliate
 
Employee Name and SS#
Do you receive a substantial amount of the your revenue/wealth (over 50%)
(trade/export) from a country outside of the United States?
o Yes x No  If yes specify:
   
Is the Borrower an immediate family member of an executive officer or member of
the board of directors of UBS AG? Immediate family member means a spouse or any
relative in the Borrower’s household to whom the Borrower lends financial
support.
Country(ies):
       
o Yes x No  If yes specify:
Does the Borrower own 10% or more of the shares of any publicly traded company?
o Yes x No  If yes, please specify company and %:
             
%
   
Subsidiary or Affiliate
 
Employee Name and SS#
                Are any of the Borrowers, business owners of directors/principle
officers a control person of UBS AG or its subsidiaries or affiliates?*    
Will any of the loan proceeds be used to repay any debt or obligation owed to,
or purchase an asset from. UBS AG or its subsidiaries or affiliates?
o Yes x No  If yes, please specify:
o Yes x No  If yes, please specify company and %:
   
Subsidiary or Affiliate
       
%
         

 
 
*For purposes these questions, “control” means a person or entity that either
(a) owns, controls or has the power to vote 25% or more of any class of voting
securities, (b) has the ability to control the election of the majority of the
directors of a company, or (c) has the power to exercise a controlling influence
over management policies. A person of entity is presumed to have control of a
company if the person or entity owns, controls or has the power to vote 10% or
more of any class of voting securities of the company and (i) the person is an
executive officer or director of the company or (ii) no other person has a
greater percentage of that class voting securities.

 

--------------------------------------------------------------------------------

Principal Officer/Beneficial Owner
Complete this section for the Principal Officer(s) of the borrower, or
beneficial owner for an LLC. To include additional principal officers please
photocopy this page and submit it with application.


Principal Officer Name
 
SS#
   
Principal Officer Name
 
SS#
PHIL C.S. YIN
           
WILSON W. CHEUNG
   
Country of Citizenship:
 
Date of Birth
   
Country of Citizenship:
 
Date of Birth
                     
þ USA
 
o
 
Other (specify)
   
þ USA
o
 
Other (specify)
                     
Passport/CEDULA and Green Card #: (if non-U.S. and no SS# specified)
   
Passport/CEDULA and Green Card #: (if non-U.S. and no SS# specified)
US Passport
 
/
 
217343245
   
US Passport
/
 
204343845
                     
Passport/CEDULA  Country of Issuance:
   
Passport/CEDULA  Country of Issuance:
                     
Street Address:
           
Street Address:
                           
City:
 
State:
 
ZIP
   
City:
State:
 
ZIP
                     
Telephone Number:
           
Telephone Number:
     



 
2

--------------------------------------------------------------------------------

 



graphic [image2.jpg]    

 

     UBS Bank USA    
 Variable Credit Line Account Number:  (if applicable)
     
5V
  66301  
FG
     
 Fixed Credit Line Account Number: (if applicable)

 
   
5F
     
 
 
 
    SS#/TIN 94-3031310          
Internal Use Only

 
Credit Line Account Features
Check Writing
If you would like to receive Credit Line checks for your credit line account,
Please enroll below.
 
   
Alternate Mailing Address for Checks
Print the mailing address for the delivery of checks if different from the
address on the checks:
 
o  Check here if you would like Credit Line checks.
     
Checks will be in the name of the Borrower.
     
Please print the address that you would like to appear on your checks.
   
Wire Instructions for Loan Payment: (in US dollars)
Bank Name: UBS AG
     
Wire System Address: ABA 026007993
     
 
     
For Further Credit to the Account of: UBS Bank USA
     
Account Number: 101-WA-792479-000
             
For the Benefit of: Full Name
     
Account Number: 5[F or V] 00000

 
Senior Political Affiliation
I)
Is client, any authorized signatories, beneficial owners, trustees, power of
attorneys or other individuals with authority to effect transactions a current
U.S. political official (as defined in B below)?  x No o Yes If yes, complete:



A)  Official’s Name:
       
 
B)  Current Position:
 
o  President
o  Vice President
o  US Cabinet Member
   
 
o  Member of the House of Representatives
o  Supreme Court Justice
   
 
o  Chairman of the Joint Chiefs of Staff
o  Governor
   
 
o  Senator
             
C)  Relationship to Client(s):
 
o  Self
o  Immediate family member
o  Close associate
   
 
o  Associated with business or trust
   

 
II)
Is client, any authorized signatories, beneficial owners, trustees, power of
attorneys or other individuals with authority to effect transactions, or any of
their immediate family members or close associates a current or former
Senior non-U.S. political official, or Senior/Influential representative of a
major non-U.S. political party or state owned enterprise of national importance?
x  No o  Yes If yes, complete:

 
Political Official's Name:
     
Current of Former Position:
     

 
Relationship to Client(s):
o  Self
o  Immediate family member
o  Close associate
         
o  Associated with business or trust
   

 

--------------------------------------------------------------------------------

Duplicate Party Addendum
Complete this section for each Duplicate Party to receive a duplicate credit
line account statement.



   
 
Name:
 
Country Of Citizenship:
     
Street Address:
 
o  USA      o  Other (specify):
           
City:
 
State:
 
Zip:
                   



Additional Address Information
If the Borrower's mailing address is a P.O. Box please provide a legal residence
address below.


First Name:
 
Last Name:
 
Street Address:
         
Location of Address:
       
o  Business - Primary
       
o  Business - Secondary
     
City:
 
State:
 
Zip:
                 
o  Other (Specify):
       



 
3

--------------------------------------------------------------------------------

 
 

graphic [image2.jpg]    

     UBS Bank USA    
 Variable Credit Line Account Number:  (if applicable)
     
5V
  66301  
FG
     
 Fixed Credit Line Account Number: (if applicable)

 
   
5F
     
 
 
 
    SS#/TIN 94-3031310          
Internal Use Only

Credit Line Agreement

--------------------------------------------------------------------------------

 
Borrower Agreement
 
BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:


A
The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrowers securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporate by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit line Agreement.

B
THE BORROWER UNDERSTANDS AND AGREES THAT UBS BANK USA MAY DEMAND FULL OR PARITAL
PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT CAUSE, AT
ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE
EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER UNDERSTANDS AND AGREES
THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS, THE
BORROWER UNDERSTANDS THAT UBS BANK. USA MAY, AT ANY TIME, IN ITS DISCRETION,
TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR NOT AN EVENT HAS
OCCURRED.

C
UNLESS DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT, AND
APPROVED BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
UBS BANK USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE
BORROWER REQUESTS AN ADVANCE.

D
THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL ENTAILS
RISKS, SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT
DECLINE BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS BANK USA MAY
REQUIRE THAT THE BORROWER POST ADDITIONAL COLLATERAL REPAY PART OF ALL OF THE
BORROWER'S LOAN AND/OR SELL THE BORROWER'S SECURITIES. ANY REQUIRED LIQUIDATIONS
MAY INTERRUPT THE BORROWER'S LONG-TERM INVESTMENT STRATEGIES AND MAY RESULT IN
ADVERSE TAX CONSEQUENCES.

E
Neither UBS Bank USA nor UBS financial Services Inc. provides legal or tax
advice and nothing herein shall be construed as providing legal or tax advice.

F
Upon execution of this Credit line Account, Application and Agreement, the
Borrower declares that all of the information requested in the Application and
supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all information
contained in the Application including information relating to the Borrower’s
financial situation.

G
Subject to any applicable financial privacy laws and regulations, data regarding
the Borrower and the Borrower’s securities accounts may be shared with UBS Bank
USA affiliates. Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Bank USA share such personal
financial data with non-affiliates of UBS Bank USA as is necessary or advisable
to effect, administer of enforce or to service, process or maintain, all
transactions and accounts contemplated by this Agreement.

H
The Borrower authorizes UBS Bank USA and UBS Financial Services Inc. to obtain a
credit report of other credit references concerning the Borrower (including
making verbal or written Inquiries concerning credit history) or to otherwise
verify or update credit information given to UBS Bank USA at any time. The
Borrower authorizes the release of this credit report or other credit
information to UBS Bank USA affiliates as it deems necessary or advisable to
effect, administer or enforce, or to service, process or maintain all
transactions and accounts contemplated by this Agreement, and for the purpose of
offering additional products, from time to time, to the Borrower. The Borrower
authorities UBS Bank USA to exchange Borrower information with any party it
reasonably believes is conducting a legitimate credit inquiry in accordance with
the Fair Credit Reporting Act, UBS Bank, USA may also share credit or other
transactional experience with the Borrower’s designated UBS Financial Services
Inc. Financial Advisor or other parties designated by the Borrower.

I
UBS Bank USA is subject to examination by various federal, state and
self-regulatory organizations and the books and records maintained by UBS Bank
USA are subject to inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials. The Borrower also acknowledges that
such regulators and officials may, pursuant to treaty or other arrangements, in
turn disclose such information to the officials of regulators of other
countries, and that U.S. courts may be required to compel UBS Bank USA to
disclose such information to the officials & regulators of the countries. The
Borrower agrees that UBS Bank USA may disclose to such regulators and officials
information about the Borrower and transactions in the credit line account or
other accounts at UBS Bank USA without notice to the Borrower. In addition, UBS
Bank USA may in the context of a private dispute be required by subpoena or
other judicial process to disclose information or produce documentation related
to the Borrower, the credit line account or other accounts at UBS Bank USA. The
Borrower acknowledges and agrees that UBS Bank USA reserves the right, in its
sole discretion, to respond to subpoenas and judicial process as it deems
appropriate.

J
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Bank USA. UBS Bank USA will ask for the
Borrower’s name, address and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other Identifying
documents, UBS Financial Serves Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering. The Borrower understands and agrees that
the Borrower must take necessary steps to comply with the anti-money laundering
laws and regulations of the Borrower’s country of origin, country of residence
and the sites of the Borrower's transaction.









K
UBS Bank USA and its affiliates will act as creditor’s and. accordingly, their
interests may be inconsistent with, and potentially adverse to, the Borrower’s
Interests. As a lender and consistent with normal lending practice, UBS Bank USA
may take any steps necessary to perfect its interests in the Credit line, issue
a call for additional collateral or force the sale of the Borrower's securities
if the Borrower's actions or inactions call the Borrower's creditworthiness into
question, Neither UBS Bank USA nor UBS Financial Services Inc.  will act as
Client investment advisor with respect to any liquidation. In fact UGS Bank USA
will act as a creditor and UBS financial Services Inc. will act as securities
intermediary.

L
The Borrower understands that, if the Collateral Account is a managed account
with UBS Financial Services Inc.. (i) in addition to any fees payable to UBS
Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to the Bank on an amount advanced to the Borrower in
connection with the Credit Line Account, and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to the Bank in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.

M
UBS Bank USA may provide copies of all credit line account statements to UBS
Financial Services Inc. and to any Guarantor, The Borrower acknowledges and
agrees that UBS Bank USA may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Bank USA with UBS Financial Services
Inc. UBS Financial Services Inc. may provide copies of all statements and
confirmations concerning each Collateral Account to UBS Bank USA at such times
and in such manner as UBS Bank USA may request and may share with UBS Bank USA
any and all information regarding the Borrower and the Borrower's accounts with
UBS Financial Services Inc.

 
IN WITNESS WHEREOF, the undersigned (*Borrower*) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representative, as of the date indicated below.
 
DATE:
   
12/15/08

 
By:
/s/ PHIL YIN
  Title:
CEO
 
(Signature of Authorized Signatory of Borrower)* PHIL YIN
   
(Title of Authorized Signatory of Borrower)
By:
/s/ WILSON CHEUNG
  Title:
CFO
 
(Signature of Authorized Signatory of Borrower)* WILSON CHEUNG
   
(Title of Authorized Signatory of Borrower)



The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable USB Bank USA supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).
 
 
 4

--------------------------------------------------------------------------------